--------------------------------------------------------------------------------



EXHIBIT 10.8
SJW CORP.


EXECUTIVE SEVERANCE PLAN


AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2008
* * *
 
The SJW Corp. Executive Severance Plan (the “Plan”), originally adopted as of
January 28, 1999 by SJW Corp. (“Company”) for the benefit of the Officers (as
defined below) of the Company and/or other members of the Employer Group (as
defined below) and as previously amended as of September 21, 1999 and May 1,
2003, is hereby further amended and restated effective as of January 1, 2008.
The purpose of such restatement is to conform the provisions of the plan
document to the applicable requirements of Section 409A of the Internal Revenue
Code and the Treasury Regulations issued thereunder.
 
W I T N E S S E T H:
 
WHEREAS, the Officers are currently employed by the Company and/or one or more
other members of the Employer Group (collectively referred to as the
“Employer”); and
 
WHEREAS, the Employer wishes to retain the services of the Officers and to
encourage the Officers to remain with the Employer; and
 
WHEREAS, the Company desires to maintain this Plan to provide security for the
Officers in the event their employment with the Employer is affected under
certain circumstances in connection with a Change in Control (as defined below)
affecting Employer; and
 
WHEREAS, the benefits provided under the Plan may be deemed to constitute a
deferred compensation arrangement subject to Section 409A of the Internal
Revenue Code and the applicable Treasury Regulations thereunder; and
 
 WHEREAS, the Company deems it advisable to amend and restate the provisions of
the Plan so that those provisions comply with the applicable requirements of
Section 409A of the Internal Revenue Code and the Treasury Regulations
thereunder.
 
NOW, THEREFORE, the Plan is hereby amended and restated as set forth below.
 
1.
DEFINITIONS.  For purposes of this Plan:

 
(a)           “Beneficiary” shall mean the person or persons whom the Officer
shall designate in writing (on the form attached hereto as Exhibit B) to receive
any benefits to which such Officer becomes entitled hereunder but which have not
been paid or provided prior to the time of  his or her death. Such designation
shall be valid only if it is made on such form, and the Employer receives that
form prior to the Officer's death.
 
 
 

--------------------------------------------------------------------------------

 

(b)           “Change in Control” shall be deemed to take place upon the
occurrence of any of the following events:
 
(i)           The acquisition, directly or indirectly, by any person or related
group of persons (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than the Company or a person that directly or indirectly
controls, is controlled by, or is under, control with the Company or an employee
benefit plan maintained by the Company or such person, of beneficial ownership
(as defined in Rule 13d-3 of the Exchange Act) of securities of the Company that
results in such person or related group of persons beneficially owning
securities representing 30% or more of the combined voting power of the
Company’s then-outstanding securities;


(ii)           A merger, recapitalization, consolidation, or other similar
transaction to which the Company is a party, unless securities representing at
least 50% of the combined voting power of the then-outstanding securities of the
surviving entity or a parent thereof are immediately thereafter beneficially
owned, directly or indirectly and in substantially the same proportion, by the
persons who beneficially owned the Company’s outstanding voting securities
immediately before the transaction;


(iii)           A sale, transfer or disposition of all or substantially all of
the Company’s assets, unless securities representing at least 50% of the
combined voting power of the then-outstanding securities of the entity acquiring
the Company’s assets or parent thereof are immediately thereafter beneficially
owned, directly or indirectly and in substantially the same proportion, by the
persons who beneficially owned the Company’s outstanding voting securities
immediately before the transaction;


(iv)           A merger, recapitalization, consolidation, or other transaction
to which the Company is a party or the sale, transfer, or other disposition of
all or substantially all of the Company’s assets if, in either case, the members
of the Company’s Board of Directors immediately prior to consummation of the
transaction do not, upon consummation of the transaction, constitute at least a
majority of the board of directors of the surviving entity or the entity
acquiring the Company’s assets, as the case may be, or a parent thereof (for
this purpose, any change in the composition of the Company’s Board of Directors
that is anticipated or pursuant to an understanding or agreement in connection
with a transaction will be deemed to have occurred at the time of the
transaction); or


(v)           A change in the composition of the Company’s  Board of Directors
over a period of thirty-six (36) consecutive months or less such that a majority
of the Board members ceases, by reason of one or more contested elections for
Board membership, to be comprised of individuals who either (a) have been Board
members since the beginning of such period or (b) have been elected or nominated
for election as Board members during such period by at least a majority of the
Board members who were described in clause (a) or who were previously so elected
or approved and who were still in office at the time the Board approved such
election or nomination;



 
2

--------------------------------------------------------------------------------

 

provided, however, that no Change in Control shall be deemed to occur for
purposes of this Plan if the result of the transaction is to give more ownership
or control of the Company to any person or related group of persons who held
securities representing more than thirty percent (30%) of the combined voting
power of the Company's outstanding securities as of March 3, 2003.


(c)           “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
(d)           “Employee” means an individual for so long as he or she is in the
employ of at least one member of the Employer Group, subject to the control and
direction of the employer entity as to both the work to be performed and the
manner and method of performance.
 
(e)            “Employer Group” means the Company and each member of the group
of commonly controlled corporations or other businesses that include the
Company, as determined in accordance with Sections 414(b) and (c) of the Code
and the Treasury Regulations thereunder, except that in applying Sections
1563(1), (2) and (3) for purposes of determining the controlled group of
corporations under Section 414(b), the phrase “at least 50 percent” shall be
used instead of “at least 80 percent” each place the latter phrase appears in
such sections and in applying Section 1.414(c)-2 of the Treasury Regulations for
purposes of determining trades or businesses that are under common control for
purposes of Section 414(c), the phrase “at least 50 percent” shall be used
instead of “at least 80 percent” each place the latter phrase appears in
Section  1.4.14(c)-2 of the Treasury Regulations.
 
(f)           “Employer” shall mean collectively the Company and each of the
other members of the Employer Group.
 
(g)           “Good Cause” shall be deemed to exist with respect to an Officer
if, and only if:
 
 
(1)
The Officer engages in acts or omissions that result in substantial harm to the
business or property of Employer and that constitute dishonesty, intentional
breach of fiduciary obligation or intentional wrongdoing;

 
 
3

--------------------------------------------------------------------------------

 
 
 
(2)
The Officer is convicted of a criminal violation involving fraud or dishonesty;
or

 
 
(3)
The Officer intentionally and knowingly participates in the preparation or
release of false or materially misleading financial statements relating to the
Company’s operations and financial condition or the Officer intentionally and
knowingly submits any false or erroneous certification required of him or her
under the Sarbanes-Oxley Act of 2002 or any securities exchange on which shares
of the Company’s common stock are at the time listed for trading.

 
(h)           “Good Reason” shall exist with respect to an Officer if and only
if, without the Officer's express written consent:
 
 
(1)
there is a significant change in the nature or the scope of the Officer's
authority or in his or her overall working environment;

 
 
(2)
the Officer is assigned duties materially inconsistent with his or her present
duties, responsibilities and status;

 
 
(3)
there is a reduction in the sum of the Officer's rate of base salary and target
bonus; or

 
 
(4)
the Employer changes by fifty-five (55) miles or more the principal location in
which the Officer is required to perform services;

 
provided, however, that, before the Officer may resign for any Good Reason
event, the Officer must first provide written notice to the Employer identifying
such Good Reason event and the Employer shall have failed to cure such event
within thirty (30) days after receipt of such written notice.
 
(i)           “Officer” shall mean any officer of the Employer who has been
elected as such by the Board of Directors of such Employer and is serving as
such upon a Change in Control, unless expressly excluded from coverage under
this Plan by the Board of Directors at the time of such election.  The persons
who are Officers as of January 1, 2008 are set forth on Exhibit A.
 
(j)           “Plan Administrator” shall mean the Executive Compensation
Committee of the Company’s Board of Directors.
 
(k)           “Salary” shall mean the rate of annual base salary in effect for
the Officer on (l) the date of the Change in Control or, if greater, (2) the
date the Officer's employment with the Employer terminates.
 
(l)           “Separation from Service” shall mean the Officer’s cessation of
Employee status and shall be deemed to occur for purposes of the Plan at such
time as the level of his or her bona fide services to be performed as an
Employee (or non-employee consultant) permanently decreases to a level that is
not more than twenty percent (20%) of the average level of services he or she
rendered as an Employee during the immediately preceding thirty-six (36) months
(or such shorter period for which he or she may have rendered such service). Any
such determination as to Separation from Service, however, shall be made in
accordance with the applicable standards of the Treasury Regulations issued
under Code Section 409A.  In addition to the foregoing, a Separation from
Service will not be deemed to have occurred while an Employee is on military
leave, sick leave or other bona fide leave of absence if the period of such
leave does not exceed six (6) months or any longer period for which such
Employee’s right to reemployment with one or more members of the Employer Group
is provided either by statute or contract; provided, however, that in the event
of an Employee’s leave of absence due to any medically determinable physical or
mental impairment that can be expected to result in death or to last for a
continuous period of not less than six (6) months and that causes such
individual to be unable to perform his or her duties as an Employee, no
Separation from Service shall be deemed to occur during the first twenty-nine
(29) months of such leave.  If the period of leave exceeds six (6) months (or
twenty-nine (29) months in the event of disability as indicated above) and the
Employee’s right to reemployment is not provided either by statute or contract,
then such Employee will be deemed to have a Separation from Service on the first
day immediately following the expiration of such six (6)-month or twenty-nine
(29)-month period.
 
 
4

--------------------------------------------------------------------------------

 
 
(m)           “Specified Employee” shall mean an Officer who is, pursuant to
procedures established by the Plan Administrator in accordance with the
applicable standards of Code Section 409A and the Treasury Regulations
thereunder and applied on a consistent basis for all non-qualified deferred
compensation plans of the Employer Group subject to Code Section 409A, deemed at
the time of his or her Separation from Service to be a “key employee” within the
meaning of that term under Code Section 416(i). The Specified Employees shall be
identified on December 31 of each calendar year and shall have that status for
the twelve (12)-month period beginning on April 1 of the following calendar
year.
 
2.
BENEFITS UPON TERMINATION OF EMPLOYMENT.

 
(a)           If (i) at any time during the period beginning with the execution
of a definitive agreement to effect a Change in Control and ending with the
earlier of (x) the termination of that agreement without a Change in Control or
(y) the expiration of the twenty-four (24)-month period measured from the
effective date of the Change in Control contemplated by that agreement, an
Officer incurs a Separation from Service because his or her Employee status is
involuntarily terminated by his or her Employer for any reason other than Good
Cause, or (ii) at any time within the twenty-four (24)-months period measured
from the effective date of a Change in Control, the Officer incurs a Separation
from Service as a result of his or her resignation from Employee status for Good
Reason, then the Employer shall provide that Officer with the following benefits
(collectively the “Change in Control Benefit”), provided and only if such
Officer timely delivers the requisite release under Section 2(b) and such
release become effective in accordance with applicable law:
 
 
(1)
Cash payments equal to that number of years of Salary and target bonus (at the
level in effect in the year of such cessation of Employee status or, if higher,
immediately before the Change in Control) specified in Exhibit A for such
Officer (the “Applicable Multiple”), payable (less any customary taxes and
withholdings) in successive equal annual installments over the period of years
equal to the Applicable Multiple. The first such installment to be paid on the
first day of the first month, within the sixty (60) day period measured from the
date of the Officer’s Separation from Service, on which the release required of
the Officer under Section 2(b) below is effective following the expiration of
any applicable revocation period. In no event, however, shall such initial
payment be made later than the later of (A) the close of the calendar year in
which such Separation from Service occurs or (B) the fifteenth (15th) day of the
third calendar month following the date of such Separation from Service. Each
subsequent installment shall be paid on each successive one-year anniversary of
that initial payment date.

 
 
(2)
If an Officer elects to continue medical care coverage under the Company’s group
health care plans pursuant to COBRA, Employer will provide such coverage,
without charge, to the Officer and his or her spouse and eligible dependents
until the earlier of (x) the last annual installment payable under Section
2(a)(1) above or (y) the first date on which Officer is covered under another
employer’s health benefit program without exclusion for any pre-existing medical
condition. For the period of such coverage hereunder which is coincidental with
the Officer’s COBRA continuation period, such coverage shall be provided under
the Company’s group health plans, and to the extent the Officer incurs any
taxable income with respect to such coverage, the resulting tax liability shall
be the Officer’s sole responsibility.  Following the completion of the period
of  COBRA continuation coverage, the same arrangement shall continue in effect,
to the extent such coverage is to be provided by one more insured group health
plans maintained by the Company for its current and former employees. In the
absence of such insured plans, the Officer shall, following the expiration of
the COBRA coverage period, obtain medical care insurance for himself or herself
and his or her eligible family members The Officer shall submit appropriate
evidence of each periodic premium paid for such insurance within sixty (60) days
after the required premium payment date, and to the extent such premium payment
represents the cost of medical care coverage at a level not greater than the
level of coverage in effect for the Officer and his or her eligible family
members at the end of the COBRA coverage period, the Company shall within thirty
(30) days after such submission reimburse the Officer for that premium payment
(or applicable portion thereof). The Officer shall submit appropriate evidence
of any other reimbursable medical expense he or she incurs hereunder within
sixty (60) days after incurrence, and the Company shall reimburse the Officer
for such expense within thirty (30) days thereafter. During the post-COBRA
period for which such medical care coverage remains in effect hereunder, the
following provisions shall govern the arrangement: (a) the amount of medical
care expenses or premium payments eligible for reimbursement in any one calendar
year of such coverage (or any in-kind medical care coverage provided in any one
calendar year) shall not affect the amount of expenses or premium payments
eligible for reimbursement (or the in-kind benefits to be provided) in any
subsequent calendar year for which medical care coverage is to be provided
hereunder; (ii) any reimbursement of medical care expenses or premium payments
covered hereunder shall be made by the Company as soon as administratively
practicable following the incurrence of those expenses or premium payments, but
in no event later than the close of the calendar year following the calendar
year in which those expenses or premium payments were made or incurred; and
(iii) the right to such continued medical care coverage cannot be liquidated or
exchanged for any other benefit.

 
 
5

--------------------------------------------------------------------------------

 
 
 
(3)
The Company will make provisions in its Supplemental Executive Retirement Plan
(SERP) so that each Officer will, upon a Separation from Service under the
circumstances set forth in Section 2(a), be credited for purposes of computing
such Officer's benefits under the SERP with an additional number of Years of
Service and years of age equal to the number of years of continued Salary to
which such Officer is, upon his or her Separation from Service, entitled by
reason of the Applicable Multiple in effect for him or her pursuant to Section
2(a)(1) above. In no event, however, shall any benefit be payable under the SERP
earlier than it otherwise would have been paid in the absence of such additional
Years of Service and age credits.

 
 
6

--------------------------------------------------------------------------------

 
 
 
(4)
All outstanding stock options held by each Officer will immediately vest and
become exercisable in full and may be exercised for any or all of the underlying
shares until the expiration or sooner termination of the option term.  All
restricted stock unit and other stock awards will also immediately vest, and the
underlying shares will become issuable in accordance with the terms of the
applicable award agreements.  All outstanding Dividend Equivalent Rights held by
the Officer at such time will immediately vest, and any shares or cash amounts
attributable to those rights will be paid to the Officer at the same time those
shares and amounts would have otherwise been payable in the absence of such
vesting acceleration.

 
 
(5)
The Officer shall, to the extent applicable, also be entitled to the special Tax
Gross-Up under Section 14 of this Plan as part of his or her Change in Control
Benefit.

 
(b)           The Officer shall be entitled to only one Change in Control
Benefit under this Plan. The Change in Control Benefit will be provided only if
Officer delivers to the Employer an executed Release Agreement (in substantially
the form attached hereto as Exhibit C) within twenty-one (21) days following his
or her Separation from Service under the circumstances set forth in Section
2(a), and no portion of the Change in Control Benefit will be provided or paid
prior to the expiration of any applicable revocation period for such Release. No
payments will be made under the Plan to the Officer if such Officer revokes the
delivered Release. In the event that the Officer dies before receiving the full
Change in Control Benefit to which he or she becomes entitled hereunder, his or
her Beneficiary shall be paid the remaining payments as they become due.
 
(c)           No portion of the Change in Control Benefit to which the Officer
becomes entitled under this Plan (other than COBRA continuation coverage) shall
actually be paid or provided to the Officer prior to the earlier of (i) the
first day of the seventh month following the month in his or her Separation from
Service occurs or (ii) the date of his or her death, if  the Officer is a
Specified Employee at the time of such Separation from Service and such delay is
otherwise required in order to avoid a prohibited distribution under Code
Section 409A(a)(2).  Upon the expiration of the applicable deferral period, all
payments or benefits deferred pursuant to this Paragraph 2(c) shall be paid,
reimbursed or provided in a lump sum to the Officer.
 
(d)           If an Officer ceases Employee status under circumstances other
than those set forth in Section 2(a), then the Employer shall have no further
obligation with respect to the Officer under this Plan, and that Officer shall
accordingly not be entitled to any Change in Control Benefit hereunder.
 
 
7

--------------------------------------------------------------------------------

 
 
(e)           A cessation of Employee status in connection with a Change in
Control will not qualify an Officer for benefits hereunder if the Officer is
offered continuing employment with a successor or controlling entity involved in
the Change in Control, provided that (i) such successor or controlling entity
has assumed the Company's obligations hereunder with respect to such Officer and
(ii) the terms of such continuing employment would not constitute a Good Reason
event if offered by the Company.
 
3.
NO SOLICITATION OF REPRESENTATIVES AND OFFICERS.

 
No Officer shall, directly or indirectly, in his or her individual capacity or
otherwise, induce, cause, persuade, or attempt to induce, cause or, persuade,
any representative, agent or employee of the Company or any of its affiliates to
terminate such person's employment relationship with the Company or any other
member of the Employer Group, or to violate the terms of any agreement between
such representative, agent or employee and the Company or any other member of
the Employer Group.
 
4.
CONFIDENTIALITY.

 
Preservation of a continuing business relationship between the Company or other
members of the Employer Group and their respective customers, representatives,
and employees is of critical importance to the continued business success of the
Company and the other members of the Employer Group, and it is the active policy
of the Company and the other members of the Employer Group to guard as
confidential certain information not available to the public relating to the
business affairs of the Company and the other members of the Employer Group. In
view of the foregoing, no Officer shall, without the prior written consent of
the Company, disclose to any person or entity any such confidential information
that was obtained by the Officer in the course of his or her employment with the
Company or any other member of the Employer Group. This Section 4 shall not be
applicable if and to the extent the Officer is required to testify in a
legislative, judicial or regulatory proceeding pursuant to an order of Congress,
any state or local legislature, a judge or an administrative law judge or is
otherwise required by law to disclose such information.
 
5.
FORFEITURE.

 
If an Officer shall at any time violate any obligation under Section 3 or 4 in a
manner that results in material damage to the Company or any other member of the
Employer Group or its business, such Officer shall immediately forfeit his or
her right to any benefits under this Plan, and the Employer shall thereafter
have no further obligation hereunder to the Officer or his or her Beneficiary or
any other person.
 
6.
OFFICER ASSIGNMENT.

 
Neither the Officer nor his or her Beneficiary shall have any power or right to
transfer, assign, anticipate, hypothecate, mortgage, commute, modify, or
otherwise encumber in advance any of the benefits payable hereunder, nor shall
any of such benefits be subject to seizure for thepayment of any debts,
judgments, alimony, or separate maintenance owed by the Officer or his or her
Beneficiary, or be transferable by operation of law in the event of bankruptcy,
insolvency, or otherwise.
 
 
8

--------------------------------------------------------------------------------

 
 
7.
BENEFITS UNFUNDED.

 
The Plan is intended to be unfunded for purposes of Employee Retirement Income
Security Act of 1974 (“ERISA”) and the Internal Revenue Code. The Employer's
obligation under this Plan shall be that of an unfunded and unsecured promise by
the Employer to pay money in the future. All distributions under this Plan shall
be paid from the general assets of the Employer. The right of the Officer or any
Beneficiary to receive a distribution under this Plan shall be an unsecured
claim against the general assets of the Employer, and neither the Officer nor
any Beneficiary shall have any priority rights in or against any assets of the
Employer or Company and its Affiliates and Associates.
 
8.
APPLICABLE LAW.

 
Except to the extent preempted by ERISA or other federal laws, the Plan and all
matters arising under it shall be governed by the laws of the State of
California.
 
9.
NO EMPLOYMENT CONTRACT.

 
This Plan shall not be deemed to constitute a contract of employment between an
Officer and his or her Employer, nor shall any provision hereof restrict the
right of the Employer to discharge the Officer, or restrict the right of the
Officer to terminate his or her employment.
 
10.
SEVERABILITY.

 
In the event any provision of this Plan is held illegal or invalid, the
remaining provisions of this Plan shall not be affected thereby.
 
11.
SUCCESSORS.

 
The Plan shall be binding upon and inure to the benefit of the Company and the
other members of the Employer Group participating in the Plan, the Officers and
their respective heirs, representatives and successors. As a condition to any
Change in Control, the new controlling organization or any other person
described in Section 1(b) must agree to assume and to discharge the obligations
of the Employer under this Plan. Upon the occurrence of such event, the term
“Employer” as used in the Plan shall be deemed to refer to such new controlling
organization or other person.
 
12.
CLAIMS PROCEDURE.

 
(a)           The Plan shall be administered by the Plan Administrator. The Plan
Administrator shall have the power, in its discretion, to interpret and make all
determinations as to the eligibility if an Officer to participate in this Plan,
any right of an Officer to benefits under this Plan and the amount of benefits
(if any) to which an Officer may become entitled under this Plan, and its
interpretation or determination thereof in good faith shall be final and
conclusive on the Officer and his or her Beneficiary and shall be subject to
review only to the extent a court concludes that such interpretation or
determination is arbitrary and capricious.  The Plan Administrator may, from
time to time, allocate to one or more of its members (or to any other person or
persons or organizations) any of its power with respect to the interpretation
and determination as to rights to benefits under the Plan.
 
 
9

--------------------------------------------------------------------------------

 
 
(b)           If a claim for benefits under the Plan is denied in whole or in
part, the claimant will be notified by the Plan Administrator or its delegate
within 90 days after the date the claim is delivered to the Employer, or 180
days if the claimant is told that additional time is needed. The notification
will be written in understandable language and will state (i) specific reasons
for denial of the claim, (ii) specific references to Plan provisions on which
the denial is based, (iii) a description (if appropriate) of any additional
material or information necessary for the claimant to perfect the claim and why
such material or information is necessary, and (iv) an explanation of the
procedure for reviewing the denied claim. A claim that is not acted upon within
90 days (or 180 days in the case of an extension) may be deemed by the claimant
to have been denied.
 
(c)           Within 60 days after a claim has been denied, or deemed denied,
the claimant or his or her authorized representative may make a request for a
review by submitting to the Plan Administrator a written statement (a)
requesting a review of the denial of the claim; (b) setting forth all of the
grounds upon which the request for review is based and any facts in support
thereof; and (c) setting forth any issues or comments which the claimant deems
relevant to the claim. The claimant may review pertinent documents relating to
the denial.
 
(d)           The Plan Administrator shall make a decision on review within 60
days after the receipt of the claimant's request for review or receipt of all
additional materials reasonably requested by the Plan Administrator from the
claimant, unless an extension of time for processing a review is required, in
which case the claimant will be notified, and a decision will be made within 120
days after receipt of the request for review. The decision will be in writing,
and in understandable language. It will give specific references to the Plan
provisions on which the decision is based. The decision of the Plan
Administrator on review shall be final and conclusive upon all persons except to
the extent it is found by a court to be arbitrary or capricious.
 
13.
AMENDMENT AND TERMINATION.

 
(a)           The Company shall have the right to amend this Plan from time to
time and may terminate this Plan at any time; provided that (i) within
twenty-four (24) months following a Change in Control, no amendment may be made
that diminishes any Officer's right to benefits under this Plan in the event of
a Separation from Service under the circumstances set forth in  Section 2(a) and
(ii) no amendment or termination may adversely affect an Officer's rights to
benefits that he or she would have received under this Plan with respect to a
Change in Control (as defined herein immediately before such amendment or
termination) that occurs (or with respect to which a definitive agreement is
executed) within twenty-four (24) months after the date of such amendment or
termination.
 

 
10

--------------------------------------------------------------------------------

 

(b)           This Section 13 may not be amended in any manner that would
adversely affect any Officer's rights hereunder without his or her consent. In
addition, no amendment or termination of this Plan shall modify the distribution
and payment provisions (including the form and timing of such distribution or
payment) in effect for the Change in Control Benefit or any other amount to be
provided hereunder.
 
14.
TAXES; SPECIAL TAX GROSS-UP.

 
(a)           It is intended that this Plan shall be a non-qualified deferred
compensation plan and that any right to payments hereunder shall not be treated
as taxable income to the Officer or any Beneficiary prior to distribution
thereof. Any payments made under this Plan shall be subject to the Employer’s
collection of all applicable withholding taxes, and the Officer shall only
receive the net amount remaining after such withholding taxes have been
collected.
 
(b)           If an Officer qualifies for a Change in Control Benefit hereunder,
he or she shall receive as part of such benefit a special cash payment (the “Tax
Gross-Up”) sufficient to reimburse him or her on an after-tax basis for any
excise tax imposed, pursuant to Code Section 4999 or any successor provision or
similar tax (“Excise Tax”), on such Officer with respect to the entire Change in
Control Benefit and any other compensation from his or her Employer deemed to
constitute a parachute payment under Code Section 280G, so that such Officer
does not incur any out-of-pocket cost with respect to such Excise Tax.  The
amount of any such Tax Gross-Up will be determined pursuant to the following
formula and will be subject to the Employer’s collection of all applicable
federal, state and local income and employment with withholding taxes and any
Excise Tax:
 
X = Y / (1 - (A + B + C)), where
 
X is the total dollar amount of the Tax Gross-Up payable to the Officer.
 
Y is the total Excise Tax imposed on the Officer.
 
A is the Excise Tax rate in effect at the time.
 
B is the highest combined marginal federal income and applicable state income
tax rate in effect for the Officer, after taking into account the deductibility
of state income taxes against federal income taxes to the extent allowable, for
the calendar year in which the Tax Gross-Up is paid.
 
C is the applicable Hospital Insurance (Medicare) Tax Rate in effect for the
Officer for the calendar year in which the Tax Gross-Up is paid.
 
(c)           Within thirty (30) days after any Change in Control transaction in
which one or more of the Change in Control Benefits paid or provided to the
Officer constitute, in the opinion of the Officer’s tax advisor, parachute
payments under Code Section 280G for which the Officer is liable for an Excise
Tax, the Officer shall identify the nature of those parachute payments to the
Company and submit to the Company the calculation of the Excise Tax attributable
to those  payments and the Tax Gross-Up to which the Officer is entitled with
respect to such tax liability.  Within thirty (30) days after the date of
the  Officer’s Separation from Service under the circumstances set forth in
Section 2(a), the Officer shall identify to the Company the nature of any
additional parachute payments which such Officer is to receive pursuant to this
Plan in connection with such Separation from Service and submit to the Company
the calculation of the Excise Tax attributable to those payments and the Tax
Gross-Up to which the Officer is entitled with respect to such tax
liability.  In each such instance, the Company will pay the applicable Tax
Gross-Up to the Officer (net of all applicable withholding taxes, including any
taxes required to be withheld under Code Section 4999) within ten (10) business
days after the Officer’s submission of the calculation of such Excise Tax and
the resulting Tax Gross-Up or (if later) at the time such Excise Tax is remitted
to the appropriate tax authorities, provided that (i) such calculations
represent a reasonable interpretation of the applicable law and regulations and
(ii) to the extent the Tax Gross-Up is attributable to any Change in Control
Benefit triggered by the Officer’s Separation from Service, that portion of the
Tax Gross-Up shall be subject to the delayed payment provisions of Section 2(c).

 
11

--------------------------------------------------------------------------------

 
 
(d)           In the event that the Officer’s actual Excise Tax liability is
determined by a Final Determination to be greater than the Excise Tax liability
taken into account for purposes of the Tax Gross-Up paid to the Officer pursuant
to the preceding provisions of this Section 14, then within ninety (90) days
following the Final Determination, the Officer shall submit to the Company a new
Excise Tax calculation based upon that Final Determination.  The Company shall
pay the Officer the additional Tax Gross-Up attributable to that excess Excise
Tax liability within ten (10) business days thereafter or (if later) at the time
the additional Excise Tax is remitted to the appropriate tax authorities,
provided that (i) such calculations represent a reasonable interpretation of the
applicable law and regulations and (ii) to the extent the Tax Gross-Up is
attributable to any Change in Control Benefit triggered by the Officer’s
Separation from Service, that portion of the Tax Gross-Up shall be subject to
the delayed payment provisions of Section 2(c).
 
(e)           In the event that the Officer’s actual Excise Tax liability is
determined by a Final Determination to be less than the Excise Tax liability
taken into account for purposes of the Tax Gross-Up paid to the Officer pursuant
to the preceding provisions of this Section 14, then the Officer shall refund to
the Company, promptly upon receipt, any federal or state tax refund attributable
to the Excise Tax overpayment.
 
(f)           For purposes of this Section 14, a “Final Determination” means an
audit adjustment by the Internal Revenue Service that is either (i) agreed to by
both the Officer (or his estate) and the Company (such agreement by the Company
to be not unreasonably withheld) or (ii) sustained by a court of competent
jurisdiction in a decision with which the Officer and the Company concur (such
concurrence by the Company to be not unreasonably withheld) or with respect to
which the period within which an appeal may be filed has lapsed without a notice
of appeal being filed.
 
 
12

--------------------------------------------------------------------------------

 

(g)           In order to assure that the Tax Gross-Up provisions of this
Section 14 comply with the applicable requirements of Code Section 409A, the
following limitations shall be controlling, notwithstanding anything to the
contrary in the preceding provisions of this Section 14:
 
(i)            In no event shall any Tax Gross-Up to which the Officer becomes
entitled pursuant to this Section 14 be made later than the close of the
calendar year following the calendar year in which the Excise Tax triggering the
right to such payment is remitted to the appropriate tax authorities.
 
(ii)           To the extent the Officer may become entitled to any
reimbursement of expenses incurred by him or her at the direction of the Company
in connection with any tax audit or litigation addressing the existence or
amount of the Excise Tax, such reimbursement shall be paid to the Officer no
later than the close of the calendar year following the calendar year in which
the Excise Tax that is the subject of such audit or litigation is remitted to
the appropriate tax authorities or, if no Excise Tax is found to be due as a
result of such audit or litigation, no later than the close of the calendar year
following the calendar year in which the audit is completed or there is a final
and nonappealable settlement or other resolution of the litigation.
 
IN WITNESS WHEREOF, the Company has caused this Amended and Restated Executive
Severance Plan to be executed in its name by its duly authorized officer, all as
of this ____ day of ____________, 2008.
 
 

 
SJW CORP.
                 
By:
                     
TITLE:
   


 
13

--------------------------------------------------------------------------------

 

EXHIBIT A

 
OFFICERS
 
Officer
Years of Salary Continuation
G.J. Belheumeur, Senior Vice President - Operations, San Jose Water Company
Three (3) years
A. Yip, Chief Financial Officer and Treasurer, SJW Corp. and San Jose Water
Company
Three (3) years
P.L. Jensen, Vice President -  Regulatory Affairs, San Jose Water Company
Three (3) years
S. Papazian, Corporate Secretary/Attorney, SJW Corp. and San Jose Water Company
Three (3) years
R.S. Yoo, Chief Operating Officer, San Jose Water Company
Three (3) years
D.R. Drysdale, Vice President – Information Systems, San Jose Water Company
Three (3) years
A.J. Elliott, Controller, San Jose Water Company
Three (3) years
W. Richard Roth, President and Chief Executive Officer, SJW Corp. and San Jose
Water Company
Three (3) years


 
14

--------------------------------------------------------------------------------

 

EXHIBIT B

 
DESIGNATION OF BENEFICIARIES
 
I, hereby designate the following person(s) as my Beneficiary(ies) under the SJW
Corp. Executive Severance Plan (the “Plan”) to receive any amounts that might be
payable as of the date of my death:
 
Name:
   
Percentage:
 
%
     
 
   
Address:
                             
Name:
   
Percentage:
 
%
           
Address:
     

 
This designation supersedes all prior Beneficiary designations I have made under
the Plan.
 
DATED:
  , 20        


 
15

--------------------------------------------------------------------------------

 

EXHIBIT C

 
RELEASE AGREEMENT
 
This Release Agreement (“Release”) was given to me, _____________________
(“Officer”), this ____ day of ____________, 20___, by ________________________
(the “Employer”). At such time as this Release becomes effective and enforceable
(i.e., the revocation period discussed below has expired), and assuming Officer
is otherwise eligible for payments under the terms of the SJW Corp. Executive
Severance Plan (the “Plan”), Employer agrees to pay Officer pursuant to the
terms of the Plan an amount equal to $________ payable in ________ (___) equal
annual installments (minus customary payroll taxes and withholdings).
 
In consideration of the receipt of the promise to pay such amount, Officer
hereby agrees, for himself or herself, his or her heirs, executors,
administrators, successors and assigns (hereinafter referred to as the
“Releasors”), to fully release and discharge the Employer and its officers,
directors, employees, agents, insurers, underwriters, subsidiaries, parents,
affiliates, associates, successors and assigns (hereinafter referred to as the
“Releasees”) from any and all actions, causes of action, claims, obligations,
costs, losses, liabilities, damages and demands under any federal, state or
local law or laws, or common law, whether or not known, suspected or claimed,
which the Releasors have, or hereafter may have, against the Releasees arising
out of or in any way related to Officer's employment with the Employer or the
termination of that employment, including (without limitation) claims of
wrongful discharge, emotional distress, defamation, fraud, breach of contract,
breach of the covenant of good faith and fair dealing, discrimination claims
based on sex, age, race, national origin, disability or any other basis under
Title VII of the Civil Rights Act of 1964, as amended, the California Fair
Employment and Housing Act, the Federal Age Discrimination in Employment Act of
1967, as amended (“ADEA”),  the Americans with Disability Act, contract claims,
tort claims, and wage or benefit claims, including (without limitation) claims
for salary, bonuses, commissions, stock grants, stock options, vacation pay,
fringe benefits, severance pay or any other form of compensation (other than the
payments and benefits to which Officer is entitled under the Plan, his or her
vested rights under the San Jose Water Company Section 401(k) Plan, the San Jose
Water Company Retirement Plan, the San Jose Water Company Supplemental Executive
Retirement Plan and any worker’s compensation benefits under any workers’
compensation insurance policy or fund).
 
In releasing claims unknown to Officer at present, Officer is waiving all rights
and benefits under Section 1542 of the California Civil Code, and any law or
legal principle of similar effect in any jurisdiction:  “A general release does
not extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor.”
 
This Release and Waiver does not pertain to any claims which may subsequently
arise in connection with the Employer’s default in any of its payment
obligations under the Plan.
 
 
16

--------------------------------------------------------------------------------

 

Officer acknowledges that, among other rights subject to his or her Release and
Waiver, Officer is hereby waiving and releasing any rights he or she may have
under ADEA, that this Release and Waiver is knowing and voluntary, and that the
consideration given for this Release and Waiver is in addition to anything of
value to which Officer was already entitled from the Employer.  Officer further
acknowledges that he or she has been advised, as required by the Older Workers
Benefit Protection Act, that:  (a) the Release and Waiver granted herein does
not relate to claims which may arise after this Release and Waiver is executed;
(b) he or she has the right to consult with an attorney prior to executing this
Release and Waiver (although Officer may choose voluntarily not to do so); and
if Officer is over 40 years old upon execution of this; (c) Officer
has  twenty-one (21) days from the date of termination of his or her employment
with the Employer in which to consider this Release and Waiver (although Officer
may choose voluntarily to execute this Release and Waiver earlier); (d) Officer
has seven (7) days following the execution of this Release and Waiver to revoke
his or her consent to this Release and Waiver; and (e) this Release and Waiver
shall not be effective until the seven (7)-day revocation period has expired.
 
In case any part of this Release is later deemed to be invalid, illegal or
otherwise unenforceable, Officer agrees that the legality and enforceability of
the remaining provisions of this Release will not be affected in any way.


 
Dated:______________, ______
       
(“Officer”)


 
17

--------------------------------------------------------------------------------